NUMBER 13-21-00032-CR

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


MELLISSA MARIE BENAVIDES,                                                               Appellant,

                                                       v.

THE STATE OF TEXAS,                                                                       Appellee.


                       On appeal from the 377th District Court
                             of Victoria County, Texas.


                              MEMORANDUM OPINION

                Before Justices Longoria, Hinojosa, and Tijerina
                  Memorandum Opinion by Justice Longoria

        Appellant Mellissa Marie Benavides 1 appeals from a judgment revoking her

community supervision and adjudicating her guilty of possession of a controlled

substance in penalty group one in an amount greater than or equal to four grams but less


        1 We note that appellant’s first name is “Mellisa” in the reporter’s record. However, we refer to

appellant as “Mellissa” as that is how she is identified in the judgment from which she is appealing.
than 200 grams, a second-degree felony. See TEX. HEALTH & SAFETY CODE ANN.

§ 481.115(a), (d). The trial court sentenced appellant to a six-year term of imprisonment

in the Institutional Division of the Texas Department of Criminal Justice. Appellant’s court-

appointed counsel has filed an Anders brief stating that there are no arguable grounds

for appeal. See Anders v. California, 386 U.S. 738, 744 (1967). We affirm.

                                    I.     ANDERS BRIEF

       In his brief, appellant’s counsel states that he has diligently reviewed the entire

record and has found no non-frivolous grounds for appeal. See id. Counsel’s brief meets

the requirements of Anders as it presents a professional evaluation demonstrating why

there are no arguable grounds to advance on appeal. See In re Schulman, 252 S.W.3d

403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders brief need not specifically

advance ‘arguable’ points of error if counsel finds none, but it must provide record

references to the facts and procedural history and set out pertinent legal authorities.”

(citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus Christi–Edinburg

2003, no pet.))); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 318–19 (Tex. Crim. App. 2014),

appellant’s counsel carefully discussed why, under controlling authority, there is no

reversible error in the trial court’s judgment. Counsel has informed this Court in writing

that he has sent appellant a letter in compliance with Kelly, specifically stating that he: (1)

notified appellant that he has filed an Anders brief and a motion to withdraw; (2) provided

appellant with copies of both pleadings; (3) informed appellant of her right to file a pro se


                                              2
response, 2 review the record preparatory to filing that response, and seek discretionary

review if the court of appeals concludes that the appeal is frivolous; and (4) provided

appellant with a form motion for pro se access to the appellate record, lacking only

appellant’s signature and the date and including the mailing address for the court of

appeals, with instructions to file the motion within ten days. See Anders, 386 U.S. at 744;

Kelly, 436 S.W.3d at 318–19; see also In re Schulman, 252 S.W.3d at 409 n.23. An

adequate amount of time has passed, and appellant has not filed a pro se response.

                                     II.      INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.

75, 80 (1988). We have reviewed the entire record and counsel’s brief and found nothing

that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–28

(Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the opinion

that it considered the issues raised in the briefs and reviewed the record for reversible

error but found none, the court of appeals met the requirement of Texas Rule of Appellate

Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

                                     III.    MOTION TO WITHDRAW

        In accordance with Anders, appellant’s attorney has asked this Court for

permission to withdraw as counsel for appellant. See Anders, 386 U.S. at 744; see also



        2  The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).
                                                      3
In re Schulman, 252 S.W.3d at 408 n.17 (“[I]f an attorney believes the appeal is frivolous,

he must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.” (citing Jeffery v. State, 903 S.W.2d 776, 779–

80 (Tex. App.—Dallas 1995, no pet.) (citations omitted))). We grant counsel’s motion to

withdraw. Within five days of the date of this Court’s opinion, counsel is ordered to send

a copy of this opinion and this Court’s judgment to appellant and to advise her of her right

to file a petition for discretionary review. 3 See TEX. R. APP. P. 48.4; see also In re

Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim.

App. 2006).

                                           IV.      CONCLUSION

        We affirm the trial court’s judgment.


                                                                             NORA L. LONGORIA
                                                                             Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
12th day of August, 2021.




         3 No substitute counsel will be appointed. Should appellant wish to seek further review of this case

by the Texas Court of Criminal Appeals, she must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing or timely motion
for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for
discretionary review must be filed with the clerk of the Court of Criminal Appeals. See id. R. 68.3. Any
petition for discretionary review should comply with the requirements of Texas Rule of Appellate Procedure
68.4. See id. R. 68.4.
                                                       4